            Case 2:20-cv-01113-GJP Document 69 Filed 05/21/20 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


FEDERAL TRADE COMMISSION and
COMMONWEALTH OF PENNSYLVANIA,
            Plaintiffs,

       v.
                                                    Civil Action No. 20-01113

THOMAS JEFFERSON UNIVERSITY and
ALBERT EINSTEIN HEALTHCARE
NETWORK,
             Defendants.



 DECLARATION OF STEPHEN LONEY IN SUPPORT OF EINSTEIN HEALTHCARE
   NETWORK’S OPPOSITION TO SHANNONDELL, INC.’S MOTION TO QUASH


I, Stephen Loney, hereby state and declare as follows:

       1.       I am a partner at the law firm of Hogan Lovells US LLP and am duly admitted to

practice before this Court. I represent Einstein Healthcare Network (“Einstein”) in the above-

captioned action and make this declaration in support of Einstein’s Opposition to Shannondell,

Inc.’s Motion to Quash and/or Modify the Subpoenas. I make this declaration based on my own

personal knowledge of the facts stated herein.

       2.       In connection with that action, Einstein served such a subpoena for documents

and data on Shannondell at Valley Forge (“Shannondell”) on March 30, 2020 (the “Subpoena”).

       3.       The Subpoena includes 19 requests for documents and data related to any

transaction with, or competition with, Jefferson and Einstein (RFP Nos. 2, 5, and 12);

Shannondell’s rehab facilities and personnel (RFP Nos. 1 and 3); the relevant geographic market

and area from which Shannondell draws patients (RFP Nos. 4 and 10); the rehab services offered

by Shannondell (RFP Nos. 6 and 8); competition with respect to rehab services (RFP Nos. 7, 9,
            Case 2:20-cv-01113-GJP Document 69 Filed 05/21/20 Page 2 of 5




and 19); data showing patient location and demographics, health plan participation and

reimbursement, and claim reimbursement for purposes of evaluating market definition and

competitive effects (RFP Nos. 11 and 13-18).

       4.       On April 3, 2020, counsel for Shannondell contacted counsel for Einstein to

request an opportunity to meet and confer regarding the timing and scope of Shannondell’s

response.

       5.       Counsel for Einstein and counsel for Shannondell spoke for the first time about

the Subpoena on April 6, 2020. During the April 6, 2020 call, counsel for Einstein offered to

work with Shannondell to reduce any burden by providing additional time and narrowing the

scope of the requests based on what documents Shannondell perceived as particularly difficult to

obtain. Counsel for Einstein further offered a preliminary extension of time to respond to the

Subpoena to April 30, 2020, and because the Scheduling Order in this matter had not yet been

entered, counsel indicated that Einstein would consider a further extension if the parties to the

litigation and the Court could settle on a discovery schedule that would accommodate more time

for third party discovery.

       6.       After the first meet and confer, counsel to Shannondell served written Objections

to the Subpoena on April 22, 2020.

       7.       On April 27, 2020, counsel for Einstein offered Shannondell additional time to

respond to the Subpoena in light of the Court’s April 17, 2020 Scheduling Order, requesting a

response by May 15, 2020. Counsel for Einstein again asked to discuss if additional time might

impact Shannondell’s objections.

       8.       Rather than attempting any further negotiations regarding timing or scope,

Shannondell filed its Motion to Quash on April 30, 2020.



                                                2
            Case 2:20-cv-01113-GJP Document 69 Filed 05/21/20 Page 3 of 5




       9.       Undersigned counsel reached out to Shannondell’s counsel on May 11, 2020, in

an attempt to meet and confer about scope and substance of Einstein’s requests. On May 13,

2020, at Einstein’s request, counsel for Shannondell and Einstein met and conferred regarding

the scope of the subpoena and whether there was any potential for resolving Shannondell’s

objections and arguments without the need for further motion practice. Einstein and Shannondell

agreed to delay Einstein’s response to the Motion to Quash by one week with the goal of

continuing this meet and confer. Einstein submitted a stipulation reflecting that agreement on

May 14, 2020, which the Court approved that same day.

       10.      Through several phone calls and correspondence with Shannondell’s counsel

between May 13 and the date of this declaration, Einstein offered to narrow, adjust and prioritize

its subpoena requests in response to Shannondell’s concern regarding burden, provided

additional time for rolling production beginning at the end of May, and stated it remained open

to discussion regarding the appropriate scope and timing. To the extent that Shannondell felt that

it still could not comply with Einstein’s adjusted requests, counsel for Einstein suggested that

Shannondell respond to Einstein’s proposals with some indication of what it could potentially

produce and if it could produce anything sought by Einstein by the end of May.

       11.      On May 20, 2020, counsel for Einstein and Shannondell met and conferred once

more regarding the scope of the Subpoena. Despite Einstein’s efforts to adjust its requests, and

its suggestion that Shannondell reply with some indication of what it could provide in response

to the Subpoena, Shannondell had no meaningful response to give, as it was either unable or

unwilling to provide any guidance even as to whether they would be willing to produce anything

in response to the Subpoena.




                                                3
          Case 2:20-cv-01113-GJP Document 69 Filed 05/21/20 Page 4 of 5




       12.     On the morning of May 21, 2020 – Einstein’s extended deadline for responding to

the Motion to Quash – Shannondell’s counsel wrote to confirm that Shannondell would not

produce any materials in response to the Subpoena at this time, regardless of Einstein’s efforts to

narrow, adjust and provide more time.



       In accordance with 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct.



Date: May 21, 2020                                  /s/ Stephen A. Loney______
                                                    Stephen A. Loney, Jr.
                                                    HOGAN LOVELLS US LLP
                                                    1735 Market Street, 23rd Floor
                                                    Philadelphia, PA 19103
                                                    Stephen.loney@hoganlovells.com




                                                4
          Case 2:20-cv-01113-GJP Document 69 Filed 05/21/20 Page 5 of 5




                                 CERTIFICATE OF SERVICE

      I, Stephen A. Loney, Jr., hereby certify that, on May 21, 2020, I caused a true and correct

copy of the foregoing to be electronically filed and served via the Court’s electronic filing

system upon the parties registered to receive electronic filings.



                                                      /s/ Stephen A. Loney, Jr._
                                                      Stephen A. Loney, Jr.




                                                  5
